Title: To George Washington from Abraham Skinner, 18 February 1782
From: Skinner, Abraham
To: Washington, George


                  
                     Sir
                     Philadelphia Feby 18th 1782
                  
                  The Enemy at New York being desirous to Exchange Military for Naval Prisoners of War. I have taken the Liberty to inclose Copies of the Naval Commissary’s Letters to me on that Subject. to which I have returned no Answer. I am Sir Your Mo. Obt and Mo. Hume Servt
                  
                     Abm Skinner
                     Comy Gen. Pris.
                  
                Enclosure
                                    
                     
                        Sir
                        New York 15th Jany 1782
                     
                     I am directed by His Excellency rear Admiral Digby Commander in Chief &ca to acquaint you, that a Number of French Soldiers have been taken in the Bonnetta Sloop of War. from Virginia bound for the west Indies and brought in to this Port. and to know from you if you will give British Soldiers in Exchange for them which will in that case be negociated by Mr Loring.  I am sir Your Most Ob. Hume servt
                     
                        David Sproat
                        Commy General for Naval prisrs
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        New York 25th Jany 1782
                     
                     Motives of humanity have induced the Commanders of His Majesty’s Fleets on this Coast from time to time to permit a greater Number of the American Naval prisoners to be sent out to you than the British Seamen you, or your Deputies had to send in return, which makes the difference in Account at this time upwards of Seven hundred Men.
                     The same principle which has been so bountifully extended to the Americans, actuates His Excellency Rear Admiral Digby to feel for the distressed Situation of the British Subjects prisoners with you at this inclement season—Therefore he has been pleased to direct me to offer to discount with you Five hundred of that Number in Exchange for an equal Number of Soldiers now in your hands—reserving the remainder of your Debt, for the releasement of such seamen as may be in different Goals in America.
                     This proposal being equitable I hope you will loose no time in laying it before his Excellency General Washington or Congress in Order to enable you to send me an Answer.  I am Sir Your Mo. Obt hume servt
                     
                        David Sproat
                        Commissy General
                        for Naval Prisoners
                     
                  
                  
               